UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                     _______________________

                           No. 01-11305
                     _______________________


UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

                              versus

OSCAR LUTHER RAGER and
MONICA TICER PETERS,

                                             Defendants-Appellants.


_________________________________________________________________

          Appeals from the United States District Court
                for the Northern District of Texas
                  Lower Docket No. 3:01-CR-7-1-L


_________________________________________________________________

                         February 13, 2003


Before JONES, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

          Oscar Luther Rager and Monica Ticer Peters appeal their

convictions of conspiracy to commit tax evasion and tax evasion in

violation of 26 U.S.C. § 7201 and 18 U.S.C. § 371.   After carefully



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
considering the appellants’ position in light of the briefs and

pertinent portions of the record, we affirm the judgment of the

district court.

           We first reject Rager’s challenge to the sufficiency of

the evidence presented at trial. Viewing the evidence in the light

most favorable to the verdict, a reasonable jury could find Rager

guilty beyond a reasonable doubt of conspiracy to commit tax

evasion and tax evasion.        See United States v. Menesses, 962 F.2d

420, 426 (5th Cir. 1992).

           We similarly reject the appellants’ argument that the

district court abused its discretion in instructing the jury on the

necessary intent to commit tax evasion.               “A district court has

broad discretion in framing the instructions to the jury and this

Court will not reverse unless the instructions taken as a whole do

not correctly reflect the issues and law.”                   United States v.

McKinney, 53 F.3d 664, 676 (5th Cir. 1995).            Although the district

court did not employ the exact language desired by the appellants,

the jury instruction on willfulness adequately reflected the law

and issues in this case.

           The appellants next argue that the district court erred

in admitting certain evidence concerning the appellants’ lifestyle

and personal      use   of   business   assets.       This   court   “affirm[s]

evidentiary rulings unless the district court abused its discretion

and a substantial right of the complaining party was affected.”

United   States    v.   Powers,   168   F.3d   741,    748   (5th   Cir.   1999).

                                        2
Contrary to the appellants’ contentions, the evidence complained of

was relevant, and the district court did not abuse its discretion

in admitting it.   Furthermore, any error would have been harmless

because other overwhelming evidence established the appellants’

guilt.

          Peters argues that the district court erred in excluding

the testimony of a witness regarding her own issues with the

Internal Revenue Service.   Based on information elicited during a

voir dire examination of the witness, however, the district court

did not abuse its discretion in excluding the testimony.

          Peters also argues that the district court erred in

failing to reduce her total offense level for a mitigating role

pursuant to sentencing guideline § 3B1.2.   “This Court reviews the

district court’s interpretation or application of the sentencing

guidelines de novo and its factual findings . . . for clear error.”

United States v. Huerta, 182 F.3d 361, 364 (5th Cir. 1999). Because

the evidence at trial established that Peters played a substantial

role in the tax evasion and conspiracy to commit tax evasion, the

district court did not err in denying Peters a decrease in offense

level as a minimal participant.

          For the foregoing reasons, the judgment of the district

court is affirmed.

          AFFIRMED.




                                  3